 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10

11   U.S. EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION,                            Case No. 1:17-cv-00044-AWI-EPG
12
                             Plaintiff,
13                                                      ORDER FOLLOWING STATUS
     v.                                                 CONFERENCE REGARDING
14                                                      DISCOVERY AND SCHEDULE

15   MARQUEZ BROTHERS
     INTERNATIONAL, INC., et al.
16
                             Defendant.
17

18        On October 25, 2018, the Court held a status conference regarding discovery and the

19   appropriate schedule for this case moving forward. During the conference, the Court heard

20   from the parties regarding discovery, proceeding with discovery using a phased approach, and

21   bifurcating the case into phases under Int'l Bhd. of Teamsters v. United States, 431 U.S. 324

22   (1977).

23        At this time, the parties are directed to proceed with discovery only as to the following

24   issues: (1) EEOC’s investigation and notice to defendants, including the relationship between

25   Marquez Brothers International, Inc. (“MBI”) and other Defendants to the extent relevant to

26   these issues, and (2) all merits discovery regarding MBI’s Hanford facility. The parties shall

27   begin discovery regarding these issues, including any necessary meet and confer regarding the

28   scope, without delay.


                                                    1
 1          The parties shall submit, no later than November 2, 2018, briefs no longer than five (5)

 2    pages per party addressing whether further discovery is warranted at this time. The Court will

 3    review and consider these briefs in determining whether further discovery should proceed at

 4    this time.

 5          The Court also held that Plaintiff's outstanding written discovery is overbroad as

 6    currently served and directed Plaintiff to serve revised written discovery requests, seeking

 7    discovery on issues identified above, by November 9, 2018. Defendants shall serve their

 8    responses to such discovery requests by December 7, 2018.

 9          A hearing on any outstanding discovery disputes is set for December 10, 2018, at 10:30

10    a.m., in Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean. Telephonic

11    appearances are permitted, with each party directed to use the following dial-in number and

12    passcode: 1-888-251-2909; passcode 1024453. In preparation for that hearing, the parties shall

13    file a joint statement regarding any outstanding discovery disputes by December 3, 2018. If

14    there are no discovery disputes, the parties shall notify the Court no later than December 4,

15    2018, that the hearing may be vacated.

16          A hearing on the status of the case and the issue of bifurcating the case into phases under

17    Int'l Bhd. of Teamsters v. United States, 431 U.S. 324 (1977), is set for February 6, 2019, at

18    10:30 a.m., in Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean. The parties

19    shall meet and confer regarding a briefing schedule regarding bifurcation and submit a

20    stipulated briefing schedule by November 2, 2018.

21
     IT IS SO ORDERED.
22

23     Dated:      October 26, 2018                           /s/
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                     2
